Citation Nr: 0723992	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-28 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia of the right patella, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1971 to December 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In June 2007, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge (VLJ), at the RO.  Prior 
to that, in October 2005, the veteran testified before a 
Decision Review Officer of the RO.  Transcripts of those 
proceedings are of record.  

Unfortunately, further development of the evidence is 
required concerning the veteran's claim for an increased 
rating.  So, for the reasons discussed below, this claim is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

A review of the claims file shows that the RO obtained the 
veteran's treatment records from the VA Medical Center (VAMC) 
in Ann Arbor, Michigan, dated from February 1992 through 
September 2003.  Nonetheless, the veteran testified at his 
video-conference hearing before the undersigned VLJ that he 
also had sought treatment at the VAMC in Detroit, Michigan.  
(Transcript (Tr.) at page (pg.) 2.)  Likewise, the veteran 
testified that he has received treatment at the Ann Arbor and 
Detroit VAMCs for his right knee since 2003.  (Tr. at pgs. 2-
3.).  However, a review of the claims file is negative for 
any treatment records from the Detroit or Ann Arbor VAMCs 
since September 2003.  

These additional records may contain important medical 
evidence or confirmation of the veteran's assertions.  VA 
must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts 
to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, although the Board acknowledges that the veteran 
most recently underwent a VA joints examination in September 
2003, the report of that evaluation does not provide the 
objective clinical findings necessary to properly evaluate 
the current severity of his service-connected chondromalacia 
of the right patella under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5257-61 (2006).  In particular, it is 
unclear from the medical evidence of record whether, as the 
veteran alleges, his chondromalacia of the right patella is 
worse now than it was during that evaluation nearly 4 years 
ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In 
particular, the veteran testified that he requires a knee 
brace due to instability, his pain causes functional 
impairment, and that he now has degenerative changes in his 
right knee.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  Therefore, an 
additional VA examination to obtain more current findings in 
this regard would be useful in evaluating the appeal.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VAMCs in 
Detroit and Ann Arbor, Michigan from 
September 2003 to the present.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Following the completion of the 
aforementioned development, schedule the 
veteran for a VA orthopedic examination 
to ascertain the current severity and 
manifestations of his service-connected 
chondromalacia of the right patella.  
Conduct all testing and evaluation 
indicated, including X-ray examination 
and range of motion findings in degrees, 
and review the results of any testing 
prior to completion of the examination 
report.  The examiner should also express 
an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time, 
as well as whether there is weakened 
movement, premature/excess fatigability, 
or incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  If 
no opinion can be rendered, an 
explanation should be set forth.  

The examiner should review the results of 
any testing prior to completion of the 
report, and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  
Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
chondromalacia of the right patella, as 
opposed to symptoms referable to any 
other disability.  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  

Please also discuss the rationale of all 
opinions provided.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

3.  The RO should consider all additional 
evidence received since issuance of the 
most recent SOC and SSOC and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




